Title: From James Madison to Edward Thornton, 27 October 1803
From: Madison, James
To: Thornton, Edward


Sir. Department of State Octr. 27. 1803.
The letters of which copies are enclosed, were received last evening. One of them is from the British Consul General at New York; the other a copy inclosed therein, of a letter to him from Commodore Hood, commander in chief of his Britannic Majesty’s ships of War on a West India station. The letter bears date of the 25th. of July last, and requests that the American Government and Agents of Neutral Nations might be made acquainted, that the Islands of Martinique and Gaudaloupe [sic] are and have been blockaded from the 17th. of June preceeding, by detatchments from the Squadron under his command; in order that there may be no plea for attempting to enter the ports of those Islands.

It will without doubt occur to you Sir, that such a communication would have been more properly made through another channel, than directly from the Consulate at New York. The importance and urgency of the subject however supercede the consideration of forms, and I lose no time in communicating to you, the observations which the President demes [sic] it to require.
It will not escape your attention that Commodore Hood’s letter is dated no less than three months before it could have the effect of a notification, and that besides this rema[r]kable delay, the alledged blockade is computed from a date more than one month prior to that of the letter itself. But these circumstances however important they may be, do not constitute the main objection to the proceeding of the British Commander. His letter instead of stating that a particular port or ports were blockaded, by a force actually before them, declares general two entire & considerable Islands to be in a state of blockade. It can never be admitted that the trade of a neutral Nation in articles not contraband, can be legally obstructed to any place, not actually blockaded, or that any notification or proclamation, can be of force unless accompanied with an actual blockade. The law of Nations is perhaps more clear on no other point than on that of a siege or blockade, such as will justify a Belligerent nation in restraining the trade of Neutrals. Every term used in defining the case, imputes the presence and position of a force, rendering access to the prohibited place, manifestly difficult and dangerous. Every Jurist of reputation, who treats with precision this branch of the law of Nations, refers to an actual and particular blockade. Not a single treaty can be found which undertakes to define a blockade, in which the definition does not exclude a general or nominal blockade, by limiting it to the case of a sufficient force so disposed as to amount to an actual and particular blockade. To a number of such treaties Great Britain is a party. Not to multiply references on the subject, I confine myself to the 4 Art. of the Convention of June 1801, between Great Britain and Russia which having been entered into for the avowed purpose “of settling an invariable determination of their principles upon the right of neutrality,” must necessarily be considered as a solemn recognition of an existing and general principle & right, not as a stipulation of any new principle or right limited to the parties themselves. The article is in the words following, “That in order to determine what characterizes a blockaded port, that denomination is given only to a port where there is, by the dispositions of the power which attacks it with Ships stationary or sufficiently near, an evident danger in entering.” It cannot be necessary to dwell on the inconsistency of the kind of blockade declared by Commodore Hood, with the principle laid down concerning the rights of neutrality; or on the consequences of the principle on which a blockade of whole Islands by a few Ships is founded, to the commerce and interests of neutral nations. If the Islands of Martinique and Gaudaloupe, the latter not less than 250 and the former nearly 150 Miles in circumference, and each containing a variety of ports, can be blockaded by detatchments from a Commodore’s Squadron, it is evident that a very inconsiderable portion of the British fleet may blockade all the Maritime Countries with which she is at War. In a word such a principle compleatly sacrifices the rights of neutral commerce to the pleasure or the policy of the parties at war. But it deserves to be particularly remarked, that a power to proclaim general blockades, or any blockade not formed by the real presence of a sufficient force, to be exercised by officers at a distance from the controul of their government, and deeply interrested in enlarging the field of captures which they are to share, offers a temptation that must often aggravate the evils incident to the principle itself. You will infer Sir from these observations the serious light in which the President regards the proceeding which is the subject of them; and will perceive the grounds on which the injuries accruing from it to our commerce, will constitute just claims of indemnification from the British Government. To diminish the extent of these injuries as much as possible, and to guard the good understanding and friendly relations of every sort, which are so desirable to both nations against the tendency of such measures, will I venture to assure myself, be sufficient motives with you to employ the interpositions with Commodore Hood, which you may judge best adapted to the nature of the case. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); Tr (MB: William Pinkney Papers); Tr (PRO: Foreign Office, ser. 5, 38:312–15). First Tr in the hand of William Pinkney.



   
   For these letters, see Thomas Barclay to JM, 20 Oct. 1803.



   
   Although Thornton had received word of the blockade on 18 Oct., he had refused to make news of it public because of several improprieties involved in Hood’s establishment of it (Mayo, Instructions to British MinistersBernard Mayo, ed., Instructions to British Ministers to the United States, 1791–1812, Annual Report of the American Historical Association of the Year 1936, vol. 3 (Washington, 1941)., p. 202 n. 2).



   
   The quote is a translation from the introductory statement of the treaty (F. de Martens, Recueil des traités et conventions, conclus par la Russie avec les puissances étrangères [1874–1909; 15 vols.; Nendeln, Liechtenstein, 1969 reprint], 11:28).



   
   The quote is a translation of part 4 of article 3 of the treaty (ibid., 11:31).


